TTORNEY GRIEVANCE COMMISSION                       *       IN THE
F MARYLAND                                         *       COURT OF APPEALS
                                                   *       OF MARYLAND
                                                   *
      Petitioner
                                                   *       Misc. Docket AG
                                                   *       No. 0006
                                                   *       September Term, 2015
                                                   *
STEVEN SCOTT FLOAM
                                                    *      Circuit Court for
              Respondent                            *      Baltimore County
                                                    *      Case No. 03-C-15-003479 AG




                                           ORDER

       This matter having come before the Court upon the filing of a Joint Petition for

Reprimand by Consent, and the Court having considered same,

       NOW, THEREFORE, it is this 9th            day of          June             ,2015,

       ORDERED, by the Court of Appeals of Maryland, that Steven Scott Floam, Respondent

in the captioned disciplinary proceeding, is hereby reprimanded for violating Rule 8.1(b) of the

Maryland Lawyers' Rules of Professional Conduct.



                                                        /s/ Glenn T      Rnrrn11, Jr.
                                                       Senior Judge